DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-2 and 4-10 are currently pending in the present application. 

Response to Arguments
35 U.S.C. § 112
35 U.S.C. § 112(f): 
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the interpretation of the claim limitations of claims 1-2 and 4-9 have been considered. The interpretation of the claim limitations under 35 U.S.C. § 112(f) has been withdrawn. See MPEP 2181(I)(A) (wherein the term “circuit” combined with a description of the function of the circuit, was found to connote sufficient structure to one of ordinary skill in the art).
35 U.S.C. § 112(b):
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the rejection of claims 1, 5, and 7 under 35 U.S.C. § 112(b) for lack of antecedent basis  have been considered. The rejection of claims 1, 5, and 7, as well as claims 2-4 and 6 for their dependencies on the rejected claims, has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection of claims 1, 8, and 9 under 35 U.S.C. § 112(b) is made, as presented below.
35 U.S.C. § 101
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the rejection of claim 8 under 35 U.S.C. § 101 have been considered, and the rejection is withdrawn. 
Meanwhile, applicant’s arguments with respect to the rejection of claim 9 under 35 U.S.C. § 101 have been considered but are not persuasive. Claim 9 recites a program, configured to cause a system including a control computer to execute, by the control computer, processing of (i) detecting landing at the time of walking of a user; (ii) setting a target landing timing of the user based on a result of the detection; and (iii) causing a display to display an auxiliary image prompting the user to land at the target landing timing, wherein the auxiliary image includes additional information. The claim recites a program per se that does not include any structural recitations (i.e., a storage medium, instructions for execution, and/or the like), and is therefore not directed to any statutory category. Accordingly, claim 9 remains patent ineligible. See MPEP 2106.03(I).
35 U.S.C. §§ 102, 103 
Regarding the rejection of claims 1-4 and 8-9:
Applicant’s arguments, see Remarks, filed 05/16/2022, with respect to the rejection of claims 1-4 and 8-9 under 35 U.S.C. § 102(a)(1) have been considered but are not persuasive. Applicant argues that the cited references, alone or in combination, do not reasonably teach or suggest all features of the claimed invention (Remarks, Dated 05/16/2022, p. 13). Applicant argues that the modifications to the independent claims 1, 8, and 9, which further emphasize the nature of the auxiliary image – an image in which remaining time before the target landing timing is recognizable – are not taught by the cited references. Specifically, Applicant contends that Miyake does not disclose anything concrete regarding how the visual stimulus may be presented for affecting the walk of the walker (Remarks, Dated 05/16/2022, p. 16). Moreover, Applicant argues that Takahashi does not teach or suggest presenting visual information to the robot to help the robot improve its walking movements (Remarks, Dated 05/16/2022, pp. 17-18).
 Miyake discloses presenting rhythm stimulus, generated according to timing signals for ground contact timing, to the visual sense, where for example, walk rhythm may be displayed to the walker using a small size display attached to the wrist by means of a strap ([0080]) (i.e., a smartwatch) so that “the walker can see the data during the walk in real time” ([0059]; [0066]; [0080]). Accordingly, the user can view walking data in real time, and can receive immediate feedback ([0080]).
Moreover, the walking data disclosed in Miyake suggests timing data (i.e., walk speed, ground contact timing) ([0073]; [0075-0076]; [0080], where a rhythm stimulus may be generated according to the difference between the walk speed of the walker and the target walk speed, and wherein the rhythm stimulus as well as walk speed can be displayed to the walker in real-time). Thus, similarly to a user taking a step pursuant to a displayed countdown of remaining time (i.e., milliseconds) left, a user in this case would be prompted to take a next step in order to maintain a displayed walk speed. For these reasons, Miyake discloses displaying an auxiliary image to the user in which remaining time before the target landing timing (next step) is recognizable, and therefore, the rejection is maintained. 

Regarding the rejection of claims 5-7:
	Applicant further argues that persons of ordinary skill in the art would disagree that the proposed modifications (Non-Final Rejection, Dated 02/25/2022, pp. 13-17) to Miyake’s walking aid system for handicapped persons based on teachings of Takahashi pertaining to a control system for a legged mobile robot, which do not involve providing any visual information to the robot, because considerations pertaining to real, handicapped persons, which are addressed by Miyake, are different from considerations pertaining to robots, which are addressed by Takahashi. Examiner disagrees.
	Examiner first notes that Takahashi teaches the importance of an upper body angle of a walking robot when performing stabilization of the walking robot to prevent falling. Both Miyake and Takahashi discuss controlling a walking motion of a user (person or robot). For example, in Takahashi, the established walking pattern is corrected based on, in part, a detected inclination angle of the body of the robot, while in Miyake, established target values are adjusted based on sensed motion data that includes rhythm and speed. Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the application, to utilize inclination sensors to detect upper body angles at the time of walking, as taught by Takahashi, in conjunction with the sensors already disclosed in the sensor section 2 of Miyake, in order to better aid the walking motion and rehabilitation for the aged or physically handicapped (Miyake, [0001], [0059-0060]).
Further, in the Non-final Rejection, and as previously stated above, Takahashi is used to illustrate the known practice of using an upper body angle detector configured to detect an angle of the upper body of user/robot at the time of walking to be used as a parameter when setting a target landing timing for the user/robot (Non-Final Rejection, Dated 02/25/2022, pp. 13-17). Takahashi is not used to teach providing any visual information to the robot, as previously discussed. Therefore, the rejection is maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 7 should likely read “output of the landing timing detection circuitry”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 8, and 9 are indefinite because the claims recite the term “recognizable”, which is a “term of degree”, the Specification does not further provide some standard for measuring that degree, and one of ordinary skill in the art would not be able to ascertain the scope of the claim. That is, what is “recognizable” to one user may be recognizable to another. See MPEP 2173.05(b)(I). 
Claims 2, 4-7, and 10 are rejected by virtue of their dependencies upon the previously rejected independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, & 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (U.S. Pub. No. 2011/0166488 A1).
Regarding claim 1, Miyake discloses a walking aid system comprising: 
a display (p. 5, [0080], where in addition to a rhythm sound, a visual rhythm stimulus using LED (light emitting diode) or the like, such as a small size display attached to the wrist by means of a strap, may be used to output walking data, such as walk rhythm, walk distance, and walk speed, in real time);
a landing timing detection circuitry (p. 2, [0017], where the system includes sensor section 2) configured to detect landing at the time of walking of the user (p. 2, [0017, 26], where sensor section 2 has sensors 21 on left and right feet respectively to sense the motion of a walker);
a target landing timing setting circuitry (p. 2, [0017], where the system includes a target setting section 34) configured to set a target landing timing of the user on the basis of an output of the landing timing detection unit (p. 2, [0017, 26], where the target setting section 34 sets a target value for the left and right rhythm stimulus); and
a display control circuitry (p. 5, [0076]; Fig. 3, output section 37) configured to cause the display to display an auxiliary image prompting the user to land at the target landing timing (p. 4, [0069]; p. 5, [0076]; Fig. 3, where output section 37 of the portable computer sends the timing signals to the stimulus generating section 4 to generate stimuli recognizable by the walker to control the walk of the walker). The system disclosed in Miyake discloses sensor section 2 comprising a variety of sensors 21, such as an acceleration sensor, pressure sensor, pedometer, or the like (p. 4, [0066]), to sense measurements of motion rhythm of the user’s left and right feet respectively (p. 2, [0026]), where the motion rhythm measurements include ground contact timing of the user’s left and right feet (Fig. 1). The system then outputs a target value for the left and right rhythm stimuli, or the target ground contact timing of left and right feet, based on the sensed measurements (pp. 3-4, [0059]; p. 5, [0076]).
	Moreover, Miyake discloses wherein the auxiliary image is an image in which remaining time before the target landing timing is recognizable (p. 4, [0069], where the recognizable output generated to control the walk motion of the walker (rhythm stimulus) includes walk rhythm and walk speed so that the walker can see the motion data during the walk real time). The rhythm stimulus is generated according to the difference between the walk speed of the walker and the target walk speed, and may be displayed via a display screen to the walker in real-time to control the walker’s tempo ([0073]; [0075-0076]; [0080]).
Regarding claim 2, Miyake discloses all claim limitations of claim 1 as discussed above. Further, Miyake discloses wherein the target landing timing setting circuitry is configured to set the target landing timing (p. 2, [0017, 26]) such that a time interval from landing of the left foot to landing of the right foot of the user and a time interval from landing of the right foot to the landing of the left foot of the user become close to each other (p. 7, [0097], wherein an improvement is achieved by balancing the motion between both legs).

	Regarding claim 4, Miyake discloses all limitations of claim 1 as discussed above. Further, Miyake discloses wherein the display control circuitry causes the display to display the auxiliary image (p. 5, [0072]; Fig 3, where the portable computer also includes a main section 3 capable of connected to external personal computers via the network 9 to output generated data) in which a change of an object starts with landing of a first foot and the change of the object is completed at the target landing timing of a second foot (p. 4, [0060], where the portable computer may generate a virtual robot of a virtual space configured to move and generate footstep sounds from the timing signal corresponding to the footsteps the user is instructed to take).

Regarding claim 8, Miyake discloses a walking support method effected by a walking support system including a control computer ([0011]; Fig. 2, #3A, portable computer), the walking support method comprising steps of: 
detecting, by the control computer, landing at the time of walking of a user (p. 2, [0017, 26]; Fig. 3, where sensor section 2 has sensors 21 on left and right feet respectively to sense the walking motion of a user); 
	setting, by the control computer, a target landing timing of the user based on the result of the detection (p. 2, [0017, 26]; Fig. 3, where a target setting section 34 sets a target value for the left and right rhythm stimulus); and 
causing, by a control computer, a display (p. 5, [0076]; Fig. 3, output section 37) to display an auxiliary image (p. 5, [0080], where a small size display output walking data) prompting the user to land at the target landing timing (p. 4, [0069]; p. 5, [0076]; Fig. 3, where output section 37 of the portable computer sends the timing signals to the stimulus generating section 4 to generate stimuli recognizable by the walker to control the walk of the walker). Miyake discloses sensor section 2 comprising a variety of sensors 21, such as an acceleration sensor, pressure sensor, pedometer, or the like (p. 4, [0066]), to sense measurements of motion rhythm of the user’s left and right feet respectively (p. 2, [0026]), where the motion rhythm measurements include ground contact timing of the user’s left and right feet (Fig. 1). Further, Miyake discloses outputting a target value for the left and right rhythm stimuli, or the target ground contact timing of left and right feet, based on the sensed measurements in order to control the walk of the user (pp. 3-4, [0059, 69]; p. 5, [0076]).
Moreover, Miyake discloses wherein the auxiliary image is an image in which remaining time before the target landing timing is recognizable (p. 4, [0069], where the recognizable output generated to control the walk motion of the walker (rhythm stimulus) includes walk rhythm and walk speed so that the walker can see the motion data during the walk real time). The rhythm stimulus is generated according to the difference between the walk speed of the walker and the target walk speed, and may be displayed via a display screen to the walker in real-time to control the walker’s tempo ([0073]; [0075-0076]; [0080]).

	Regarding claim 9, Miyake discloses a walking support system including a control computer configured to execute the steps of claim 8 discussed above (pp. 3-4, [0059], where main section 3 mainly consists of a portable computer storing a control program for the walker).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Takahashi et al. (hereinafter “Takahashi”) (U.S. 5,349,277 A).
Regarding claim 5, Miyake discloses all claim limitations of claim 1 as disclosed above. Further Miyake discloses utilizing a variety of sensors located on different areas of the user’s body, such as on the user’s waist to determine waist sway (or displacement of the center of gravity) accompanying a user’s walking motion (p. 4, [0065-66], where the sensor section 2 has one or more sensors for sensing various kinds of information on the motion of the walker and which can be placed on a user’s upper body, such as their waist). However, Miyake does not specifically disclose utilizing, for example, an inclination sensor to measure the user’s upper body angle at the time of walking. Yet, Takahashi teaches this limitation. Specifically, Takahashi teaches an upper body angle detector (Col. 3, ln. 58-59, where the top of the body is provided with a pair of inclination sensors 40, 42) configured to detect an angle of the upper body at the time of the walking of the user (Abstract; Col. 3, ln. 58-59, where the actual inclination angle of the body of a walking robot is detected),
wherein the target landing timing setting circuitry is configured to set the target landing timing on the basis of an output of the upper body angle detector (Abstract, where the detected body angle is compared with upper and lower limits and a time interval is adjusted accordingly such that the robot’s leg lands at a time earlier or later than the predetermined time).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as taught by Takahashi, into sensor section 2 comprising sensors 21, as disclosed in Miyake, for convenience in sensing various other information aside from waist sway (Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). 

Regarding claim 6, Miyake and Takahashi teach all claim limitations of claim 5 as discussed above. Miyake additionally discloses wherein the target landing timing setting circuitry is configured to set the target landing timing to be advanced based on detected motion data (p. 5, [0077], where if the detected walk tempo is too slow, the timing signal is generated to increase the rhythm stimulus tempo or to advance the rhythm stimulus phase). While Miyake discloses a sensor section 2 comprising sensors 21 that may be attached to the user’s waist to detect displacement of the center of gravity, and wherein main section 3 then produces timing signals according to various information sensed with the sensor section 2 (p. 4, [0065-66, 69]), Miyake does not disclose specifically using inclination sensors or the like to detect an upper body angle and influence the timing signals generated. However, Takahashi teaches this limitation. 
Specifically, Takahashi teaches detecting an inclination angle of the body and adjusting the target landing timing to be advanced when the angle of the upper body is smaller than a predetermined value (Abstract; Col. 6, ln. 30-58, where the time interval is changed such that the robot’s leg lands at a time earlier or later than the schedule time based on the body’s inclination angle in comparison to upper and lower thresholds). Therefore, Takahashi teaches correcting the target values on the basis of the inclination of the robot’s body so that a user may walk stably and smoothly at all times, even when on unanticipated rough terrain (Col. 10, ln. 39-42). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as taught by Takahashi, into sensor section 2 comprising sensors 21, as disclosed in Miyake, for convenience in sensing various other information aside from waist sway (Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize inclination angles of the body as taught by Takahashi as an alternative to trajectory/displacement of the center of gravity as disclosed in Miyake (Takahashi, Col. 10, ln. 64-Col. 11, ln. 1, where instead of defining the walking pattern in term of absolute or relative angles, it is possible to define it in terms of a superordinate concept such as the trajectory of the center of gravity) to determine proper target landing timing. 

Regarding claim 7, Miyake and Takahashi teach all claim limitations of claim 5 as discussed above. Miyake additionally discloses wherein the target landing timing setting circuitry is configured to set the target landing timing to be delayed based on detected motion data (p. 5, [0077], where if the detected walk tempo is too fast, a timing signal is generated to decrease the rhythm stimulus tempo or delay the rhythm stimulus phase). While Miyake discloses a sensor section 2 comprising sensors 21 that may be attached to the user’s waist to detect displacement of the center of gravity, and wherein main section 3 then produces timing signals according to various information sensed with the sensor section 2 (p. 4, [0065-66, 69]), Miyake does not disclose specifically using inclination sensors or the like to detect an upper body angle and influence the timing signals generated. However, Takahashi teaches this limitation. 
Specifically, Takahashi teaches detecting an inclination angle of the body and adjusting the target landing timing to be delayed when the angle of the upper body is smaller than a predetermined value (Abstract; Col. 6, ln. 30-58, where the time interval is changed such that the robot’s leg lands at a time earlier or later than the schedule time based on the body’s inclination angle in comparison to upper and lower thresholds). Therefore, Takahashi teaches correcting the target values on the basis of the inclination of the robot’s body so that a user may walk stably and smoothly at all times, even when on unanticipated rough terrain (Col. 10, ln. 39-42). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inclination sensor, as taught by Takahashi, into sensor section 2 comprising sensors 21, as disclosed in Miyake, for convenience in sensing various other information aside from waist sway (Miyake, p. 4, [0068]) to improve accuracy of the timing signals generated based on the motion information sensed with sensor section 2 (Miyake, p. 4, [0069], where, based in part on the motion information sensed with the sensing section 2, timing control is performed to realize the target value of motion rhythm). Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize inclination angles of the body as taught by Takahashi as an alternative to trajectory/displacement of the center of gravity as disclosed in Miyake (Takahashi, Col. 10, ln. 64-Col. 11, ln. 1, where instead of defining the walking pattern in term of absolute or relative angles, it is possible to define it in terms of a superordinate concept such as the trajectory of the center of gravity) to determine proper target landing timing.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Aibara (U.S. Pub. No. 2014/0073481 A1).
Regarding claim 10, Miyake discloses all claim limitations of claim 1 as disclosed above. Further, Miyake discloses displaying an auxiliary image that includes a visual component that moves at a timing which prompts the user to land at the target landing timing ([00011]; [0017]; [0077]; [0080], where rhythm stimulus recognizable by the user to control the tempo of motion of the user may be presented using LEDs or the like via a display). However, Miyake does not disclose wherein the display control circuitry is configured to cause the display to display a forward field of vision of where the user is walking together with the auxiliary image. Yet, Aibara teaches that limitation (Figs. 3A, 3C).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the present application, to utilize a display screen, or another output device (i.e., virtual reality headset or glasses) so that the user may see themselves to make real-time adjustments, as well as for gait training on any terrain in any environment (i.e., in the user’s own home).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715